                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


CASE NO. 19-mj-00149-SKC-1

UNITED STATES OF AMERICA,

             Plaintiff,

v.

SIMON ANDREAS LANGER,

           Defendant.
______________________________________________________________________

                        NOTICE OF APPEARANCE
______________________________________________________________________

      The Office of the Federal Public Defender, by and through undersigned counsel,

hereby enters its appearance in the above captioned case.

                                       Respectfully submitted,

                                       VIRGINIA GRADY
                                       Federal Public Defender



                                       s/ Edward R. Harris
                                       Edward R. Harris
                                       Assistant Federal Public Defender
                                       633 17th Street, Suite 1000
                                       Denver, CO 80202
                                       Telephone: (303) 294-7002
                                       FAX: (303) 294-1192
                                       Edward_Harris@fd.org
                                       Attorney for Defendant
                              CERTIFICATE OF SERVICE
      I hereby certify that on June 26, 2019, I electronically filed the foregoing

                              NOTICE OF APPEARANCE

with the Clerk of Court using the CM/ECF system which will send notification of such filing
to the following e-mail address:

      Bryan D. Fields, Assistant United States Attorney
      Email: bryan.fields3@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following
non CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by the non-
participant’s name:

      Simon Andreas Langer (via U.S. mail)



                                          s/ Edward R. Harris
                                          Edward R. Harris
                                          Assistant Federal Public Defender
                                          633 17th Street, Suite 1000
                                          Denver, CO 80202
                                          Telephone: (303) 294-7002
                                          FAX: (303) 294-1192
                                          Edward_Harris@fd.org
                                          Attorney for Defendant




                                             2
